 


109 HR 106 IH: Neighborhood Rail Accountability Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 106 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To require the Surface Transportation Board to consider certain issues when deciding whether to authorize the construction of a railroad line. 
 
 
1.Short titleThis Act may be cited as the Neighborhood Rail Accountability Act. 
2.AmendmentSection 10901 of title 49, United States Code, is amended by adding at the end the following new subsections: 
 
(e)In determining whether to issue a certificate authorizing the construction of an additional railroad line, or the construction of an extension to any railroad line, the Board shall give greater weight to local official statements and public comments in opposition to the proposed construction, especially with respect to construction in a residential area, if there is an unusually high level of such public opposition. 
(f)Before issuing a certificate under this section authorizing the construction of an additional railroad line, or the construction of an extension to any railroad line, the Board shall identify any disproportionate negative impacts on any socioeconomic population, and shall include a discussion of alternatives that were considered that would have avoided such disproportionate negative impacts. 
(g)If the Board receives information indicating that an applicant for a certificate under this section has provided to the Board false information that could materially affect the Board’s determination, the process of considering the application shall be halted until the Board has determined whether such information has been provided, and whether the information was knowingly provided. If the Board determines that such information has been provided unknowingly, the Board shall require the applicant to provide correct information before the process may resume. If the Board determines that such information has been provided knowingly, the Board shall not issue a certificate pursuant to that application.. 
 
